Citation Nr: 0703355	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  99-08 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
October 10, 1997.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD from October 10, 1997.

3.  Entitlement to an effective date prior to October 10, 
1997, for a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1959. 

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In a December 1998 decision, the RO denied a disability 
rating in excess of 30 percent for the veteran's service-
connected PTSD.  In an October 1999 decision, the RO assigned 
an effective date of May 28, 1999, for a TDIU.  The RO issued 
a corrective decision in March 2000 which changed the 
effective date to January 29, 1999, for the TDIU award.  The 
veteran appealed both decisions. 

In April 2000, the veteran appeared for a videoconference 
hearing before a Veterans Law Judge sitting in Washington, 
D.C.  That Judge has since retired and therefore will not 
participate in the final determination of this appeal.  See 
38 C.F.R. § 20.707 (2006) ("The Member or Members who 
conduct the hearing shall participate in making the final 
determination of the claims[.]")  The veteran was notified 
that the Judge who conducted the hearing had since retired, 
and indicated that he did not want an additional hearing 
before another member of the Board.  The undersigned has 
reviewed the transcript of the April 2000 hearing. 

In September 2000, the Board granted a 70 percent disability 
rating for the veteran's PTSD from October 10, 1997, and 
assigned an effective date of October 10, 1997 for his TDIU.  
Therefore, two issues are on appeal with respect to his PTSD: 
(1) Entitlement to a disability rating in excess of 30 
percent for PTSD prior to October 10, 1997; and (2) 
entitlement to a disability rating in excess of 70 percent 
for PTSD from October 10, 1997.

The September 2000 Board decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2001 order, the Court partially vacated the Board's 
decision and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and to Stay Proceedings, for readjudication in accordance 
with the provisions of the Veterans Claims Assistance Act of 
2000.

The Board remanded the case in August 2003 for additional 
development.  All development has been accomplished and the 
case is once again before the Board for review. 


FINDINGS OF FACT

1.  Prior to October 10, 1997, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and panic attacks approximately 
once a month.

2.  The veteran's PTSD has produced total social and 
industrial impairment since October 10, 1997.

3.  An unappealed August 1997 rating decision denied the 
veteran's claim of entitlement to a TDIU. 

4.  From August 1997 until October 10, 1997, neither a formal 
nor an informal communication in writing was received from 
the veteran requesting a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD prior to October 10, 1997 have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2006). 

2.  The criteria for a 100 percent disability rating for PTSD 
since October 10, 1997 have been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2006). 

3.  The criteria for an effective date prior to October 10, 
1997 for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings for PTSD

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

A.  Prior to October 10, 1997

The only relevant evidence during this period includes two VA 
examination reports dated in March 1996 and July 1997, 
neither of which shows that the veteran's PTSD meets the 
criteria for a disability rating in excess of 30 percent, 
providing highly probative evidence against this claim.  

Both reports essentially show that the veteran did not 
exhibit any of the symptoms described in the criteria for a 
50 percent disability rating, thereby providing highly 
probative evidence against this claim.  The veteran's 
reported symptoms included hypervigilance, anxiety, decreased 
concentration, difficulty sleeping due to nightmares, and 
panic attacks involving hyperventilation.  However, the 
veteran clarified at his March 1996 examination that his 
panic attacks occurred only once a month, which is 
significantly less than once a week as indicated within the 
50 percent disability rating.  In addition, no significant 
findings were reported on mental status examinations, as the 
veteran appeared fully oriented with no evidence of 
hallucinations or delusions.  The diagnoses included PTSD, 
panic attacks, and a narcissistic personality disorder.  

Indications of a narcissistic personality disorder is found 
by the Board to provide medical evidence against this claim, 
as service connection may not be granted for a personality 
disorder.  See 38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

The March 1996 report characterized the veteran's PTSD as 
mild, while the July 1997 report characterized it as mild to 
moderate.  

Overall, the Board finds these reports provide evidence 
against this claim.  For example, these reports make no 
reference to flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  
With respect to difficulty in establishing and maintaining 
effective work and social relationships, the Board notes the 
veteran's history of marital problems and his statements that 
he and his spouse had stayed together for their children.  
However, the veteran reported that he maintained an active 
social life with the American Legion, and has even cooked for 
them during special occasions such as St. Patrick's Day.  The 
veteran, therefore, appears to have the capacity to establish 
and maintain relationships.  

In addition, the Board notes that both examination reports 
list Global Assessment of Functioning (GAF) scores of 65.  A 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 65 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  The Board emphasizes that 
this score is inconsistent with a disability rating in excess 
of 30 percent, thereby providing highly probative evidence 
against the veteran's claim. 

In short, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
PTSD prior to October 10, 1997.  Accordingly, this appeal is 
denied for this period.

B.  Since October 10, 1997

Since October 10, 1997, however, the Board finds that the 
evidence supports a 100 percent disability rating for the 
veteran's PTSD.  This evidence shows total occupational and 
social impairment due to such symptoms as anger, intrusive 
thoughts, hypervigilance, depression, and anxiety. 

Initially, the Board notes that the veteran has been 
diagnosed with psychiatric disorders other than PTSD during 
this period, namely a bipolar disorder, alcohol abuse, and 
major depression.  Service connection may also not be granted 
for alcoholism and drug abuse.  See 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(a).  The Board finds that such medical 
findings provide evidence against this claim.

Since a medical professional has not separated the effects of 
his service-connected PTSD from his nonservice-connected 
psychiatric disorders, the Board will, for the limited 
purpose of this decision, attribute all signs and symptoms to 
his service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition.

The veteran underwent a psychological evaluation on October 
10, 1997.  The psychologist administered a battery of tests 
and found that the Minnesota Multi-Phasic Personality 
Inventory (MMPI-II) showed severe psychiatric problems across 
several major areas.  The tests demonstrated that the veteran 
was extremely introverted, emotionally unstable, aggressive, 
suspicious, and tense.  The veteran also viewed life as harsh 
and rough.  The psychologist reported an Axis I diagnosis of 
PTSD, chronic and severe; bipolar disorder, not otherwise 
specified, and assigned a GAF score of 45.

This report appears to demonstrate that the veteran's PTSD 
symptoms worsened and reflect total social and occupational 
impairment.  The GAF score of 45 also reflects total social 
and occupational impairment, which illustrates behavior is 
manifested by serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (1994) (emphasis added).  

In addition, a December 1997 VA examination report includes a 
medical opinion that veteran's PTSD had worsened over the 
previous year.  The veteran also participated in a six week 
inpatient PTSD treatment program from July to August of 1998.  
The veteran was assigned a GAF score of 40, which illustrates 
behavior manifested by major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994) (emphasis 
added).  In short, these reports reflect total occupational 
and social impairment due to PTSD since October 10, 1997.

In a February 1999 letter, the veteran's counselor at the Vet 
Center indicated that he had been treating the veteran since 
1996.  The counselor explained that the veteran's PTSD was 
deep-rooted and longstanding and resulted in total 
occupational and social impairment.  This evidence clearly 
shows that the veteran's PTSD meets the criteria for a 100 
percent disability rating since October 10, 1997.  However, 
it is important to note that without the psychological 
evaluation on October 10, 1997, the medical evidence is 
decidedly against a higher evaluation, for reasons cited 
above.

During his April 1999 hearing, the veteran testified he had 
felt anxious and depressed since 1997.  He also reported 
panic attacks three to four times a week and bad dreams on a 
regular basis.  He indicated that he last worked in 1981 for 
the postal service.  He explained that he quite that job 
after just two months because of shoulder problems and 
difficulty getting along with coworkers.  He said he had 
quite at least 30 jobs since his military service.  He also 
testified that he had been involved in many fights.  He 
stated that he had no friends, hobbies, or outside interests, 
and stayed very much to himself.  

The Board finds that the veteran's testimony supports a 100 
percent disability rating for PTSD since October 10, 1997. 

In conclusion, although all of the enumerated symptoms 
recited for the 100 percent rating are not shown, the Board 
finds that the severity of his PTSD symptoms and the effect 
of those symptoms on his social and work situation justify 
such a rating.  See Mauerhan, supra.  The Board thus 
concludes that the evidence supports a 100 percent disability 
rating for the veteran's PTSD since October 10, 1997.

II.  Entitlement to an 
Effective Date Prior to October 
10, 1997 for a TDIU or a 100% 
Evaluation

The September 2000 Board decision assigned an effective date 
of October 10, 1997, for the veteran's TDIU.  The veteran 
claims that he is entitled to an effective date of April 1997 
for that award, the date he initially filed a claim for a 
TDIU.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (2006).

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
cause by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

An award of a TDIU is an award of increased compensation.  
The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
Court held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:

(1)  Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of 
receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which 
service-connection has previously been established or 
when a claim specifying the benefit sought is received 
within one year from the date of such examination, 
treatment or hospital admission;

(2)  Evidence from a private physician or layman.  The 
date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or layperson 
and shows the reasonable probability of entitlement to 
benefits;

(3)  State and other institutions.  When submitted by or 
on behalf of the veteran and entitlement is shown, date 
of receipt by VA of examination reports, clinical 
records, and transcripts of records will be accepted as 
the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 38 
C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the 
institution. Benefits will be granted if the records are 
adequate for rating purposes; otherwise findings will be 
verified by official examination.  Reports received from 
private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical 
Officer of the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.

Thus, the two central issues in any claim of entitlement to 
an earlier effective date for a TDIU are: (1) the date of 
claim, and (2) the date entitlement to a TDIU arose.  

The essential facts of this case are not in dispute.  The 
record shows that the veteran initially filed a claim for a 
TDIU on April 15, 1997.  However, the RO denied the veteran's 
claim in an August 1997 rating decision.  The veteran did not 
initiate an appeal with respect to the RO's denial.  
Therefore, that decision is final. 38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. § 20.1103 (2006).

The VA Schedule of Ratings for Mental Disorders was amended 
and redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  Thus, the old criteria is not applicable to this case 
in any circumstance.           

On October 4, 1999, the veteran filed another claim for a 
TIDU.  In an October 1999 decision, the RO granted the 
veteran's claim for a TDIU, effective May 28, 1999.  The RO 
issued a corrective decision in March 2002, which changed the 
effective date to January 29, 1999.  Following an appeal, in 
a March 2000 decision, the Board assigned an effective date 
of October 10, 1997 for his TDIU.  The Board determined that 
this was the first date it was factually ascertainable that 
the veteran's service-connected PTSD rendered him unable to 
secure or maintain gainful employment.  

Parenthetically, the Board notes that the effective date of 
October 10, 1997 appears beyond the one year period prior to 
October 4, 1999, the date of claim.  Therefore, it appears 
that the veteran was awarded greater benefits than entitled 
to by law. 

The Board finds that the date of claim in this case is 
October 4, 1999.  The Board has considered the argument that 
the date of claim should be April 15, 1997, when he initially 
filed his TDIU claim that the RO denied in its rating 
decision of August 1997.  This type of argument has been 
considered and rejected by the Court, which held that the 
rule of finality regarding an original claim implies that the 
date of that claim is not to be a factor in determining an 
effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R.  
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefore' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective date under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").

Accordingly, the veteran is not entitled to an effective date 
back to April 15, 1997, the date he initially filed his claim 
for a TDIU.  In addition, the Board has reviewed the record 
and finds no document, correspondence, or treatment record 
that can be construed as a formal or informal claim during 
the period between the August 1997 final rating decision and 
October 10, 1997.  The only evidence during this brief period 
includes VA outpatient treatment records dated throughout 
1997.  The Board emphasizes that none of these records 
suggests that the veteran's PTSD rendered him unable to 
secure or maintain gainful employment.  Thus, they provide 
highly probative evidence against the veteran's claim. 

In any event, for reasons cited above, the Board finds that 
it was not factually ascertainable that the veteran was 
totally disabled from his PTSD until the critical 
psychological evaluation on October 10, 1997.  Until that 
time, while other evidence supported the veteran's claim, VA 
examinations prior to that time are found to have provided 
highly probative evidence against this claim, outweighing all 
evidence that supported the veteran's contentions, including 
his own testimony. 

In short, the Board finds that the preponderance of the 
evidence is against an effective date prior to October 10, 
1997 for the award of a TDIU or a 100% evaluation.  The Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).  Hence, the appeal is denied.

III.  The Duty to Assist and the Duty to Notify

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
There is no indication in the record that any additional 
evidence, relevant to the effective date claim decided 
herein, is available and not part of the claims file.  In 
addition, the veteran was afforded numerous VA examinations 
to determine the severity of his service-connected PTSD.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.




ORDER

A disability rating in excess of 30 percent for PTSD prior to 
October 10, 1997 is denied.

A 100 percent disability rating for PTSD is granted from 
October 10, 1997, subject to the laws and regulations 
governing the payment of monetary benefits.

An effective date prior to October 10, 1997 for a TDIU or a 
100 percent evaluation is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


